DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 Response to Amendment
Claims 6, 8, 9, 12-14, 18, 19, 21-25, and 27-32 are pending. Claims 6, 8, 9, 12-14, 18, 19, 21-25, and 27-32 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 11-14, filed February 19, 2021, with respect to the 35 USC 103 rejections of claims 6, 8-10, 14, 18, 19, 21, 25, 29 and 30 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 6, 8-10, 14, 18, 19, 21, 25, 29 and 30 have been withdrawn. 
All other arguments are by similarity or dependency and are persuasive for the same reason as the above.
Allowable Subject Matter
Claims 6, 8, 9, 12-14, 18, 19, 21-25, and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments and amendments filed February 19, 2021 were persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims, in particular: “causing, via an interface, at least one interface element corresponding to at least one candidate texture model to be displayed based 

US 10842379 B2: “In addition to storing a respective vector of values of the physiological parameters for each point in the holistic mesh model, the above described physiological information can be mapped through color coding, with a user-specific transfer function, and/or through texture coding.  For example, in a possible implementation, cardiac electrical properties can be color coded, while strain maps can be associated with (and then printed with) different material texture levels.  The maps can be either static or time varying.  Libraries of color/texture mapping may be offered to the user to allow the user to customize how the various physiological parameters are represented on the 3D printed model.  FIG. 7 illustrates an example of a color-coded cardiac electrical activation map 700.  In the example of FIG. 6, cardiac electrical activation values were estimated using ultrasound data, 12-lead ECG measurements, and a computational model of cardiac electrophysiology.  The electrical activation values were then mapped to the holistic mesh model of the heart, with different colors representing different ranges of electrical activation values, resulting in the color-coded cardiac electrical activation map 700.  The color coding representing the different electrical activation values can then be 3D printed as different colored material or different texture material”

US 10198872 B2: The method according to some embodiments of the invention may include generating a 3D point cloud representing points on a surface of the organ based on the set of color-adjusted images, defining a mesh representing the surface of the organ based on the 3D point cloud, and generating a texture of the surface of the organ based on the set of color-adjusted images; (4) Texture Reconstruction.  According to many embodiments of the invention, the texture images (I.sub.TEX) 137, camera poses (p) 153, and triangle mesh 161 are used to map (170) a surface texture including selected regions from the input images 137 onto the triangle mesh 161, giving the 3D reconstruction (textured mesh 171) the appearance of the organ surface

US 8830263 B2: On the interface 711 in FIG. 6, "texture enhancement mode" is selected which indicates that the medical image added with virtual liquid is to be created.  Also, virtual liquid may also be added only to the region of interest 702 set by the operator via the mouse 8 so as to create the medical image to which texture is added partially

US 20090232369 A1: Depending on implementation, the subroutine 5b may preferably comprise a pre-defined geometric model of the movable body, notably the heart.  The subroutine 5c is arranged to process suitable medical diagnostic data to yield texture image dataset.  The subroutine 5d is arranged to determine spatial correspondence between the geometric model and the texture image dataset.  The subroutine 5e is arranged to fuse the geometric model and the texture image dataset yielding the textured geometric model of the movable body.  The subroutine 5f is arranged to further segment the textured geometric model in accordance with a pre-selected criterion (not shown) to yield a region of interest; 

US 20070229529 A1: the selection unit 105 selects, from the model data and texture data stored in the storage unit 104, the model and texture data used for rendering; In the first embodiment, a description will be given of the process of mapping, in which texture data is selected, corrected, interpolated and mapped; When expressing a muscle or skin, if the muscle is expanded/contracted or the skin slightly shivers in accordance with the movement of the model data, the model data becomes more realistic.  To realize such expression, information indicating a change in shape or a fine movement caused by a change in the state of animation is embedded in texture data corresponding to, for example, a muscle or skin.  The texture mapping control unit 103 controls the shape of model data or the state of animation in accordance with to-be-mapped texture data.  
    PNG
    media_image1.png
    544
    516
    media_image1.png
    Greyscale


US 10004471 B2: The features extracted from the perinodular region may include texture features.  The texture features may include gradient-based texture features.  Malignant lung tumors may induce irregular changes to vessel shapes within the perinodular region; based, at least in part, on the subset of tortuosity features, the subset of texture features and the subset of shape features; selecting a second set of texture features or a set of shape features from the nodule

US 10215830 B2: Methods and systems for diagnosing cancer in the prostate and other organs are disclosed.  Exemplary methods comprises extracting texture information from 
MRI imaging data for a target organ, sometimes using two or more different imaging modalities.  Texture features are determined that are indicative of cancer by identifying frequent texture patterns.  A classification model is generated based on the determined texture features that are indicative of cancer, and diagnostic cancer prediction information for the target organ is then generated to help diagnose cancer in the organ

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661